Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of various species of invention with the response filed 9-21-21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-9 12, 14-16, 22-28 are pending.

Claims 1-5, 8, 9, 12, 22-24 are under examination as they read on the species of invention wherein the therapeutic agent of claim 1(b) is “an antibody reagent;” 
wherein the sub-species of antibody reagent is “a single chain antibody” as recited in claim 3; wherein the CAR and the therapeutic agent “are each constitutively expressed” as recited in claim 12; 
wherein the specificity of the CAR is “a tumor-associated antigen” as recited in claims 22-24; wherein the sub-species of tumor-associated antigen to which the CAR binds is “EGFRvIII” as recited in claim 24; 
wherein the specificity of the therapeutic agent is “a tumor-associated antigen” as recited in claims 22-24; and 
wherein the sub-species of tumor-associated antigen to which the therapeutic agent binds is “EGFR” as recited in claim 24.

Claims 6, 7, 14-16, 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-21-21.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 12 and 22-24 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Gottschalk et al. (WO2014138306, cited herewith), in the alternative, under 35 U.S.C. 103 as obvious over Brogdon et al. (9,349,368, cited herewith) in view of Gottschalk et al. (WO2014138306) as evidenced by the knowledge in the art as exemplified by the teachings of Fan et al. (Cancer Cell 24, 438–449, 2013, cited herewith), Sasaki et al. (Oncology Reports 17: 319-323, 2007, cited herewith) and Lulli et al. (Oncotarget, Vol. 7, No. 30, pp 47777-47793, 2016, cited herewith).

At page 0017 Gottschalk teaches a “a cell that has been genetically engineered to express one or more engagers, e.g., any of the engager molecules described herein (e.g., referred to as an "engager cell").  In certain embodiments, the genetically engineered cell is, e.g., a T lymphocyte (T-cell), a CART-cell…”  At paragraph 0014 Gottschalk teaches how the cell recognition domain of the engager molecule may be tailored to recognize a tumor expressing a particular antigen, e.g., EGFR or EGFRvIII (see Table 1).   As further described in paragraph 0019, “…in certain embodiments the engager T-cells also comprise a CAR, including one that targets antigens listed in Table 1, an engineered TCR, or any other genetic modification that may enhance its function.  In one embodiment, a CAR or engineered TCR expressing T-cell comprises one or more engager molecules.  In a particular embodiment, an antigen binding domain of a CAR or TCR and an antigen recognition domain of an engager molecule recognize or bind to the same target antigen.  In a certain embodiment, an antigen binding domain of a CAR and an antigen recognition domain of an engager molecule recognize or bind to different target antigens expressed on the same target cell.”  Similar teachings are also found in paragraph 0186-0187.  Example 1 entitled “Generation Of Engager Cells” teaches the production of engager cells by genetically modifying T-cells to produce an “engager” which comprises an antigen recognition domain, e.g., an scFv that binds present on a target cell, such as a tumor-associated antigen present on a tumor target cell, and an activation domain that binds to, e.g., CD3 (see paragraphs 0229-0230), i.e., “a bispecific single chain antibody construct” as described in paragraph 0065 and shown in Fig. 3.  At paragraph 0231 Gottschalk teaches the production of a particular engager T-cell that has been genetically modified to express a secretable bispecific T-cell engager comprising one scFv specific for CD3 and a second scFv specific for an antigen of choice, such as “a bispecific T-cell engager that recognizes CD3 and the tumor antigen EGFR” as recited at page 60, lines 1-2.  Bispecific single chain engager molecules capable of binding a tumor antigen such as EGFR, and further binding an immune cell surface protein such as CD3 expressed on the T-cells are also taught at paragraph 0065.

Given that Gottschalk teaches (i) engager molecules which are bispecific single chain antibody constructs comprising an scFv that binds, e.g., CD3, and further comprising a second scFv that binds, e.g., EGFR, and further teaches (ii) “engager T-cells” can also comprise a CAR, including one that targets antigens listed in Table 1, Gottschalk teaches engager T-cells genetically modified to produce engager molecules which are bispecific single chain antibody constructs that bind, e.g., CD3 and EGFR, said genetically modified engager T-cells further comprising a CAR that binds, e.g., EGFRvIII.  

As to expression of said CAR and engager molecules in a T-cell, in the section labeled “Promoters and Enhancers” Gottschalk teaches “The promoters employed may be constitutive, tissue-specific, inducible, and/or useful under the appropriate conditions to direct high level expression of the introduced DNA segment, such as is advantageous in the large-scale production of recombinant proteins and/or peptides….,”  see paragraph 151, and further teaches in paragraph 157 that “In certain embodiments 2A sequences are used to create multigene messages, and these may be used in the embodiments.”

Thus, the teachings of Gottschalk anticipate claims 1-5, 8, 9, 12 and 22-24.

However, insofar as applicant may attempt to argue that the teachings of Gottschalk fail to anticipate each of claims 1-5, 8, 9, 12 and 22-24, for example, insofar as applicant may attempt to argue that the teachings of Gottschalk do not clearly set forth an anti-EGFRvIII-binding CAR T-cell genetically modified with a engager that binds EGFR and CD3, the claimed CAR T cells are nonetheless obvious over the teachings of Brogdon in view of Gottschalk as evidenced by the knowledge in the art as exemplified by the teachings of Fan et al. (Cancer Cell 24, 438–449, October 14, 2013), Lulli et al. (Oncotarget, Vol. 7, No. 30, pp 47777-47793) and Sasaki et al. (Oncology Reports 17: 319-323, 2007).

th paragraph and col. 1-2 bridging paragraph).  As described in the col. 1-2 bridging paragraph of Brogdon, “EGFRvIII expression has been seen in many tumor types, including
glioblastoma multiforme (GBM), but is rarely observed in normal tissue.”  The occurrence of EGFRvIII expression in various tumor tissues, and the rare, or lack of EGFRvIII expression in normal tissues is further described at col. 15, 1st full paragraph; at col. 17, 1st full paragraph; at the col. 75-76 bridging paragraph; at col. 77, 2nd full paragraph; and at col. 117, 4th full paragraph of Brogdon.  Given the “functional specificity” of the disclosed EGFRvIII CAR T-cells for EGFRvIII expressing cancer cells relative to normal tissues, Brogdon teaches their EGFRvIII CAR T-cells can kill tumor cells without targeting/destroying normal tissues and cells (see col. 17, 1st full paragraph; col. 77, 2nd full paragraph; col. 117-118 bridging paragraph).  Finally, as col. 76, penultimate paragraph – col. 77, 2nd full paragraph, Brogdon teaches the design of a single-arm open-label pilot study to determine the safety, tolerability and engraftment potential of CART-EGFRvIII T cells in patients with EGFRvIII+ newly diagnosed GBMs wherein the CART-EGFRvIII T cells are to be administered by infusion and the level of circulating T-cells comprising EGFRvIII CAR is to be assessed at various times thereafter.

However, Brogdon does not explicitly teach a chimeric antigen receptor (CAR) T cell comprising a heterologous nucleic acid molecule, wherein the heterologous nucleic acid molecule comprises: (a) a first polynucleotide encoding a CAR comprising an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain; and (b) a second polynucleotide encoding a therapeutic agent.

The teachings of Gottschalk are set forth above.

The first paragraph of Fan teaches “The epidermal growth factor receptor (EGFR) plays a prominent role in many tumors including glioblastoma, the most common primary brain tumor. EGFR-amplified tumors in turn harbor the EGFRvIII mutant, an intragenic rearrangement generated by in-frame deletion of exons 2–7 from this receptor tyrosine kinase (RTK), which consequently signals constitutively in the absence of ligand (Huang et al., 1997, Sugawa et al., 1990, Wong et al., 1992). A number of studies noted that amplification and overexpression of both EGFR and EGFRvIII conferred a worse prognosis in glioma patients (Heimberger et al., 2005, Shinojima et al., 2003), with a clinical trial suggesting vaccination against EGFRvIII as a promising immunotherapy (Sampson et al., 2010). In contrast, a recent report failed to associate amplification of EGFR with outcome (Weller et al., 2009). Expression of EGFRvIII in glioblastoma is heterogeneous and is usually observed in a subpopulation of neoplastic cells (Nishikawa et al., 2004)….”  As described at page 439, right col., 1st and 2nd paragraphs of Fan, in those tumor cells that express the EGFRvIII mutant form of EGFR, EGFRvIII and EGFR are jointly coexpressed (see also the 1st paragraph of Discussion).

Sasaki teaches while EGFR is abundantly expressed in non-small cell lung cancer (NSCLC), a survey of 252 lung cancer patients demonstrated that only 8/252 had an EGFRvIII mutation (see page 319, right col., 1st full paragraph; page 320, left col., 2nd full paragraph; page 321-322 bridging paragraph and Table II).  

At the col. bridging paragraph of the Discussion, Sasaki teaches the following: “The development of immunotherapy strategies for NSCLC will be facilitated by the identification of tumor-specific targets. Although the EGFR is overexpressed in many cases of NSCLC, its wide distribution in normal tissue, such as liver and skin may limit its suitability as an immunotherapeutic agent.”  

Thus, the ordinarily skilled artisan knowledgeable of Sasaki would understand that the limited expression of EGFRvIII in NSCLC makes it a difficult target for EGFRvIII targeted immunotherapy, and while EGFR is a better target for NSCLC immunotherapy, its wide distribution in normal tissue, such as liver and skin may limit its suitability as an immunotherapeutic agent.  Notably in this regard, it was obvious to the ordinarily skilled artisan at the time of applicant’s earliest filing date that anti-EGFR targeted therapy has the potential to st full paragraph; at page 47776, 1st full paragraph and last paragraph of the Discussion).

Given the teachings of Brogdon in view of Gottschalk as evidenced by Fan, Sasaki and Lulli, it would have been obvious to one of ordinary skill in the art that while the EGFRvIII-binding CAR T-cells of Brogdon could be used treat cancers that frequently express EGFRvIII, such as glioblastoma, other cancers exhibiting far less frequent expression of EGFRvIII, such as NSCLC, are far less likely to be successfully treated with EGFRvIII-binding CAR T-cells.

That said, as described in paragraphs 252-254 of Gottschalk, CAR T-cells that have been genetically modified to secrete bispecific engager molecules capable of redirecting bystander T-cells to attack cancer cells allow the CAR T-cells to carry the bispecific engager molecules to the tumor tissue resulting in “high concentrations of engager molecules at tumor sites while
minimizing systemic exposure, which can be toxic.” (see last sentence of paragraph 254).

Given the combined reference teachings, it would have been obvious to one of ordinary skill in the art to genetically modify the EGFRvIII-binding CAR T-cell of Brogdon such that it further expresses a bispecific engager molecule capable of binding EGFR and CD3, thereby redirecting bystander T-cells to attack EGFR-expressing NSCLC or glioblastoma.  The ordinarily skilled artisan would have been motivated to produce such cells given the need to bolster the anti-cancer activity of EGFRvIII-binding CAR T-cells for the treatment of cancers that express EGFRvIII far less frequently than glioblastoma and further because it allows the ordinarily skilled artisan to localize an EGFR-binding bispecific engager molecule to the tumor to be treated thereby directing the engager molecules to tumor site and away from non-tumor, normal EGFR-expressing cells, which could lead to engager molecule induced toxicity.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 is unclear in that the meaning of the phrase “wherein the CAR antigen-binding domain or the therapeutic agent, when the therapeutic agent comprises an antibody reagent, bind to a tumor-associated antigen” is unclear.  Does this mean that BOTH the “CAR antigen-binding domain” AND “the therapeutic agent” bind to a tumor-associated antigen or is this claim specifying that ONLY “the therapeutic agent” must bind to a tumor-associated antigen?  This claim could be clarified if it were amended to recite, e.g., “wherein the CAR antigen-binding domain and the therapeutic agent bind to a tumor-associated antigen, and wherein the therapeutic agent comprises an antibody reagent.”  

The meaning of claim 23 is unclear in that the phrase “wherein the tumor-associated antigen to which the CAR antigen-binding domain…binds is a solid tumor-associated antigen,” lacks clear antecedent basis in claim 22 in that it is not clearly the case that the CAR antigen-binding 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.



For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties, e.g., a EGFR or EGFRvlll-binding scFv, can result in a claim that does not meet written description even when the antigen(s) bound by the antibody is known, because antibodies with those properties have not been adequately described.  See Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it 

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

In the instant case, claim 24 is drawn to CAR T cells comprising, optionally, a CAR antigen-binding domain or therapeutic agent comprising a sequence selected from the group consisting of SEQ ID NOs: 21 , 27, 33, 36, 42, 45, 55, 57, 65, and variants thereof.

The instant specification teaches variants include conservative and non-conservative substitutions, as well as additions and deletions to SEQ ID NOs: 21 , 27, 33, 36, 42, 45, 55, 57, and 65, as well as polypeptides with ≥75% sequence identity to SEQ ID NOs: 21 , 27, 33, 36, 42, 45, 55, 57 and 65 (see paragraphs 43-45 and 114).  According to the instant specification at paragraph 114, SEQ ID NOs: 21 , 27, 33, 36, 42, 45, 55, 57 and 65 are anti-EGFR or anti-EGFRvlll antibodies.

The breadth of the claimed genus is enormous encompassing antibodies having up to 60 substitutions, insertions and/or deletions relative to, e.g., SEQ ID NO: 33 or 36, wherein said substitutions, insertions and/or deletions could comprise, e.g., complete replacement of the heavy and light chain CDRs sequences with any possible set of totally different amino acid sequences.

However, simply reciting a structure, e.g., the polypeptide of SEQ ID NO: 33 or 36, and its function, e.g., binding to EGFR or EGFRvlll, provides insufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

Any number of Vh and VL CDR residues are expected, a priori, to contribute to antigen binding and yet the instant specification and the knowledge in the art do not establish which residues of the disclosed EGFR or EGFRvlll-binding polypeptides are structurally essential to antigen binding versus those that are tolerant to change, and to what degree, i.e., conservative or radical.

antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.  As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site.”  (see, page 416, column bridging paragraph, emphasis added).  

Vajdos goes on to teach that "[b]y analyzing panels of point mutants, a detailed map of the
binding energetics can be obtained, but the process can be very laborious because individual
mutant proteins must be made and analyzed separately. In particular, a comprehensive analysis
of an antigen binding site would ideally encompass all CDR residues, and this would require the
analysis of dozens or even hundreds of point mutants." (see page 416, right column, first
paragraph). Vajdos solution to this dilemma was to make use of a shotgun scanning mutagenesis
which "uses phage displayed libraries of protein mutants constructed using degenerate codons
with restricted diversity." While this method of making libraries of mutants representative of the
potential antigen binding CDR residues was an improvement over previous strategies as taught
by Vajdos, it nonetheless required extensive experimentation to comprehensively scan the
potential CDR sequence space (see page 416, right column, 2nd paragraph and pages 425-427,
Materials and Methods.)

Furthermore, even after performing this comprehensive scanning mutagenesis of all CDR
residues from the particular anti-ErB2 antibody under study, Vajdos would still not have been
able to say which CDR residues were actually involved in antigen binding, and which were
involved in stabilizing the secondary and tertiary structure of the CDRs within the context of the

the antibody to aid in their analysis (see, in particular, Discussion, pages 422-425).

Rather, Vajdos needed to perform not only a comprehensive shotgun scanning mutagenesis of all
CDR residues of the antibody under study, but also needed a structure of the unbound antigen binding site in hand to gain a sufficient understanding of the contribution of each CDR to
antigen-binding to adequately predict which CDR residues can be changed, and to what extent,
or in what context of additional compensatory mutations in other regions of the antibody.
Moreover, given an amino acid substitution that ablated binding, without the crystal structure in
hand, still further experimentation would have been required to determine the flexibility in this
particular residue, i.e., it's general tolerance or intolerance to change.

As yet another example to illustrate the sensitivity of some antibodies to changes in their CDR residues, especially CDR3, consider the teachings of Bedouelle et al. (FEBS J. 2006 Jan;273(1):34-46, cited herewith).  While Bedouelle did not comprehensively scan all the CDR residues of their antibody using a combination of alanine and homologous substitutions as shown in Vajdos, Bedouelle did examine the effects of alanine substitutions on each of the residues of the antibody heavy and light chain CDR3 regions and showed mutation of certain residues cause a >100 fold drop in binding affinity (see Table 1).  As described by Bedouelle, some of these loss of function mutations were hypothesized to have a direct effect on antigen binding while others were hypothesized to indirectly affect the conformation of the antigen binding site, thereby indirectly affecting antigen binding (see Discussion Section).  Thus, the teachings of Bedouelle provide further illustration of the unpredictability of making mutations within the CDR region of an antibody.

Notably, while the teachings of Vajdos and Bedouelle demonstrate the unpredictable effects of even single amino acid changes on antibody:antigen binding, there is an additional level of unpredictability in the art associated with making multiple changes in any given CDR(s).  

In particular, even in those instances where one can show certain residues of a given CDR are generally tolerant of single amino acid changes, this does not necessarily mean a combination of 

Additionally, as emphasized by the teachings of Colman (Research in Immunology, 145:33-36, 1994, cited herewith) the type of CDR amino acid substitution, i.e., conservative vs. non-conservative, is not necessarily a good predictor of antigen binding: "[t]he above examples paint a confusing picture of the specificity of antibody-antigen interaction.  In one structural context, a very conservative substitution may abolish binding; in another, a nonconservative substitution may have very little effect on the binding affinity.” (see pg. 35, top of left column).  Rudikoff et al. (Proc. Natl. Acad. Sci. USA, 79: 1979-1983, March 1982, cited herewith) provides another example of how even a conservative change to a single amino acid residue in a CDR region of an antibody can ablate antigen binding (see, for example, Abstract).

Given the above the skilled artisan cannot extrapolate from the disclosure of the instant specification to establish possession of the breadth of the breadth of PSCA-binding variants encompassed by the instant claims.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibody-like binding molecules because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the 

Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of EGFR or EGFRvlll-binding variants.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.